United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3152
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Troy Thompson,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 6, 2009
                                 Filed: October 9, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       After Troy Thompson pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g) and 924(e), the district court1 sentenced him to 180
months in prison and 5 years of supervised release. On appeal, counsel has moved to
withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967), she
argues that the appeal waiver contained in Thompson’s plea agreement should not be
enforced; that the district court abused its discretion in refusing to allow Thompson
to withdraw his guilty plea; that the government’s refusal to file a downward-

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
departure or sentence-reduction motion was irrational and therefore unconstitutional;
and that the sentence is unreasonable.

       We conclude that the district court did not abuse its discretion in refusing to
allow Thompson to withdraw his plea, in light of his plea-hearing testimony. See
United States v. Wicker, 80 F.3d 263, 266 (8th Cir. 1996) (standard of review); see
also Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open
court carry a strong presumption of verity.”); cf. United States v. Bahena, 223 F.3d
797, 806-07 (8th Cir. 2000) (when defendant stated at plea hearing he understood,
later conclusory claim that he did not rang hollow).

      As to the remaining issues that counsel raises, we will enforce the appeal
waiver, because the record reflects that Thompson understood and voluntarily
accepted the terms of the plea agreement, including the appeal waiver; and we
conclude that no injustice would result from enforcing it. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal
waiver); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing appeal waiver in Anders case). Further, having reviewed the
record independently under Penson v. Ohio, 488 U.S. 75 (1988), we have found no
nonfrivolous issues for appeal beyond the scope of the appeal waiver.

      Accordingly, we affirm the district court’s judgment as to the denial of the
motion to withdraw, and we dismiss the remainder of the appeal. We also grant
counsel’s motion to withdraw, subject to counsel advising Thompson about
procedures for seeking rehearing or filing a petition for writ of certiorari.
                      ______________________________




                                         -2-